 



EXHIBIT 10.z

SEVERANCE AGREEMENT
Dated as of December 1, 2003 between
Bell Industries, Inc., a California corporation
(the “Company”), and Russell A. Doll (“Executive”)

     This Agreement sets forth the severance compensation, which the Company
agrees it will pay Executive if Executive’s employment with the Company should
terminate for any reason other than for “Cause”.



1.   Severance Compensation upon Termination of Employment. If the Company shall
terminate Executive’s employment other than by reason of death, Disability,
Retirement or Cause, or Executive shall terminate his employment for Good
Reason, then the Company shall pay to Executive as severance pay, in cash, on
the fifth business day following the date of termination, an amount equal to
Executive’s base compensation (excluding any bonuses, stock option grants, stock
grants, fringe benefits and like compensations) paid Executive during the twelve
months immediately preceding the month Executives’ employment is terminated.  
2.   Limitation of Payment of Severance. Notwithstanding the provisions of
Section 1, no severance compensation shall be payable to Executive hereunder in
the event Executive is receiving, or is entitled to receive, severance
compensation after a change-in-control of the Company under either of the
Severance Compensation Agreement dated April 20, 1998 (as amended February 3,
1999) or the Severance Compensation Agreement dated June 16, 1999, each between
the Company and Executive.   3.   Certain Definitions.



  a.   Disability. The term “Disability” shall mean that as a result of
Executive’s incapacity due to physical or mental illness, he shall have been
absent from his duties with the Company on a full-time basis for six months.    
b.   Retirement. The term “Retirement” shall mean termination by the Company or
Executive of Executive’s employment based upon Executive having reached the age
of 70 or such other age as shall have been fixed in any arrangement established
with Executive’s consent.     c.   Cause. The term “Cause” shall mean (i) the
willful and continued failure by Executive to substantially perform his duties
as an employee or (ii) the willful engaging by Executive in misconduct which is
materially injurious to the Company, monetarily or otherwise. For purpose of the
foregoing sentence, no act or failure to act shall be considered “willful”
unless done, or omitted to be done, by him not in good faith and without
reasonable belief that his act or omission was in the best interests of the
Company.

1



--------------------------------------------------------------------------------



 



  d.   Good Reason. The term “Good Reason” shall mean a reduction in Executive’s
base pay without Executive’s written consent unless such reduction is in a
percentage amount equal to, or less than, the base pay reduction applicable to
all of the Company’s executive officers of equal or greater position.



4.   No Obligation to Mitigate Damages. Executive shall not be required to
mitigate damages or the amount of any payment provided under this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment
provided hereunder be reduced by any compensation earned by Executive after his
termination.   5.   Legal Fees. The Company shall pay all legal fees, costs of
litigation and other expenses incurred in good faith by Executive as a result of
the Company’s refusal to make the severance payment to which Executive becomes
entitled hereunder or as a result of the Company’s contesting the validity,
enforceability or interpretation of this Agreement or of Executive’s right to
benefits; provided, however, that if the Company is the prevailing party, it
shall be obligated to pay only its own legal fees and costs, witness fees and
court costs.   6.   Arbitration. Either the Company or Executive shall have the
right to elect (in lieu of litigation) to have any dispute or controversy
arising under or in connection with this Agreement settled by arbitration,
conducted before a panel of three arbitrators sitting in Los Angeles, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the award of the arbitrator in any court
having jurisdiction. All expenses of such arbitration, including fees and
expenses of counsel for Executive, shall be borne by the Company; provided,
however, that if the Company is the prevailing party, it shall be obligated to
pay only one-half of the arbitrator’s fees and expenses and each party shall pay
its own legal fees and costs.   7.   Notice. Notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or mailed by US
registered mail, return receipt requested, postage prepaid, as follows:

     

  If to the Company:
 
   

  Bell Industries

  1960 E. Grand Ave., Suite 560

  El Segundo, CA 90245

  Attn: President
 
   

  If to Executive:
 
   

  Russell A. Doll

  9542 James Circle

  Villa Park, CA 92861

or such other address as either party may have furnished the other, except that
notices of change of address shall be effective only upon receipt.

2



--------------------------------------------------------------------------------



 



8.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which will constitute one
and the same instrument.   9.   Confidentiality. Executive shall retain in
confidence any and all confidential information known to Executive concerning
the Company and its business so long as such information in not publicly
disclosed.   10.   Successor to the Company. The Company will require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement in form and substance satisfactory to
Executive, to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it. Any failure
to obtain such an agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle
Executive to terminate his employment for Good Reason.   11.   Miscellaneous. No
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by Executive
and the Company. No waiver by either party hereto at any time of any breach by
the other party hereto of, or failure to comply with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, expressed
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. This Agreement shall
be governed by and construed in accordance with the laws of the State of
California.

IN WITNESS WHEREOF, the parties have signed this Agreement in Los Angeles,
California as of the date first above written.

            Bell Industries,Inc.
      By:   /s/  Tracy A. Edwards       Tracy A. Edwards, President             

            Executive
      By:   /s/ Russell A. Doll       Russell A. Doll   

3